Exhibit 10.1
 
CONFIDENTIAL SETTLEMENT COMMUNICATION
 
SETTLEMENT AGREEMENT AND MUTUAL RELEASE
 
This SETTLEMENT AGREEMENT AND MUTUAL RELEASE is entered into and effective as of
this 31st day of January, 2013 (this “Agreement”), by and among:
 
 
(i)
The persons and entities listed on Schedule A hereto (individually and
collectively, “Concerned Aetrium Shareholders”);

 
 
(ii)
The incumbent members of the Board of Directors of Aetrium Incorporated
(individually and collectively, the “Incumbent Directors”); and,

 
 
(iii)
Aetrium Incorporated (the “Company”).

 
The Concerned Aetrium Shareholders, the Incumbent Directors, and the Company are
sometimes referred to collectively herein as the “Parties” and individually as a
“Party”.
 
BACKGROUND
 
WHEREAS, Concerned Aetrium Shareholders (a) filed a Schedule 13D with the
Securities and Exchange Commission (the “SEC”), most recently amended as of
October 9, 2012, relating to its beneficial ownership of shares of common stock
of the Company, (b) requested a special meeting of shareholders of the Company
(the “Special Meeting”), to, among other things, elect a slate of six (6)
Concerned Aetrium Shareholders director nominees (the “CAS Slate”) to the
Company’s board of directors (the “Board”), and (c) filed a definitive Proxy
Statement on Schedule 14A with the SEC on November 8, 2012 in connection with
the Special Meeting to solicit proxies for the election of the CAS Slate;
 
WHEREAS, the Company (a) called the Special Meeting on November 26, 2012, and
(b) filed a definitive Proxy Statement on Schedule 14A with the SEC on November
16, 2012.
 
WHEREAS, on November 29, 2012 Concerned Aetrium Shareholders filed an action
against the Company in a case styled Jeffrey E. Eberwein, et al. v Aetrium
Incorporated, et al., Case No. 62-CV-12-9115 in the Second Judicial District
Court in Ramsey County, Minnesota for injunctive relief and thereafter on
December 27, 2012 made additional claims for monetary damages against the
Incumbent Directors and the Company (the “Action”);
 
 WHEREAS, on each of December 20, 2012 and January 15, 2013 Concerned Aetrium
Shareholders sent requests for additional special meetings of shareholders of
the Company (collectively, the “Subsequent  Special Meeting Requests”); and
 
WHEREAS, Concerned Aetrium Shareholders, the Company and the Incumbent Directors
now desire to avoid the expense, inconvenience and distraction of further
litigation and intend to permanently settle and compromise any and all claims
which Concerned Aetrium Shareholders or the Company or the Incumbent Directors
have or may have against any other.
 
NOW THEREFORE, in consideration of the respective representations, warranties,
covenants, agreements and conditions hereinafter set forth, for other good and
valuable consideration (the receipt and sufficiency of which are hereby
acknowledged by each Party), and in consideration of the time, expense and
uncertainty associated with the litigation of the Action, the Parties have
determined it is in their mutual best interest to amicably resolve their
disputes.
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL SETTLEMENT COMMUNICATION
 
 
TERMS
 
(1)
Actions of the Parties. The Parties will act in accordance with the following
provisions.

 
 
(a)
The Concerned Aetrium Shareholders hereby withdraw the second of their
Subsequent Special Meeting Requests (the first such Subsequent Special Meeting
Request having already been withdrawn).

 
 
(b)
Forthwith upon execution of this Agreement (and as a condition subsequent to the
obligations of the Concerned Aetrium Shareholders and the effectiveness of their
withdrawal of the second of their Subsequent Special Meeting Requests), the
Incumbent Directors will:

 
 
(i)
pursuant to Article III, Section 2 of the Company’s bylaws, increase the size of
the Board to a total of eleven (11) persons;

 
 
(ii)
pursuant to Article III, Section 3 of the Company’s bylaws and Section
302A.225(a)(2) of the Minnesota Business Corporation Act (the “MBCA”) appoint
each of Jeffrey E. Eberwein, Alfred John Knapp, Jr., Richard K. Coleman, Jr.,
Galen Vetter and Charles Gillman (the “CAS Directors”) as a director of the
Company to fill the five (5) newly created vacancies on the Board to serve as
directors until the 2013 Annual Meeting or, if later, until his successor has
been duly elected and qualified, or earlier death, resignation or removal;

 
 
(iii)
cause the chair of the Company’s 2013 annual meeting (“2013 Annual Meeting”) to
honor any motion adopted by the vote of a majority of shares represented as
present thereat to adjourn the meeting to a later time for purposes of obtaining
quorum;

 
 
(iv)
fix the date of the 2013 Annual Meeting on May 15, 2013 (the “2013 Annual
Meeting Date”);

 
 
(v)
take all usual and customary actions necessary to cause the 2013 Annual Meeting
to be held on the 2013 Annual Meeting Date, including providing proper notice of
the 2013 Annual Meeting Date to the Company’s shareholders;

 
 
(vi)
refrain from any actions respecting the removal of the CAS Directors other than
in respect of a Competing Slate as contemplated by the provisions of Paragraphs
2(c) and 3; and,

 
 
(vii)
conduct the 2013 Annual Meeting timely in accordance with the provisions of this
Agreement and, to the extent not provided in this Agreement, in accordance with
the Company’s prior practices including, without limitation, the matters
hereafter set forth in Paragraph 3.

 
 
2

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL SETTLEMENT COMMUNICATION
 
 
 
(c)
From the date of this Agreement until the 2013 Annual Meeting, representative
members of the CAS Directors will reasonably engage with management to receive
the input of management respecting the business and affairs of the Company and
the Incumbent Directors will reasonably facilitate such engagement.

 
 
(d)
From the date of this Agreement until the 2013 Annual Meeting, the Company and
the Board will not:

 
 
(i)
Effect any change in the terms of employment of any executive officer of the
Company (except as provided in paragraph 4(e));



 
(ii)
implement or change the Company’s poison pill or grant any rights or options
respecting the capital stock of the Company;



 
(iii)
alter the structure of the Board (including the removal of any director); or,



 
(iv)
amend or alter the Company’s bylaws.



 
(e)
For avoidance of doubt, the resignation, death or disability of one or more of
the CAS Directors or the Incumbent Directors prior to the 2013 Annual Meeting
will not terminate the rights or obligations of the Parties under this
Agreement.  In the event that any such occurrence involves a CAS Director, the
remaining CAS Directors will have the right to name a replacement director to
fill that vacant Board position and the Incumbent Directors will vote in favor
of such replacement director.  In the event that any such occurrence involves an
Incumbent Director, the Incumbent Directors will have the right to name a
replacement director to fill that vacant Board position and the CAS Directors
will vote in favor of such replacement director.

 
 
(f)
Prior to May 15, 2014, the Concerned Aetrium Shareholders will not, directly or
indirectly, make any demand, nor will any member of the Concerned Aetrium
Shareholders be a member of any other group that makes any demand, for a Special
Meeting.

 
(2)
Procedures for Determining Nominees for Election to Board at the 2013 Annual
Meeting. The Parties will comply with the following procedures in determining
nominees for election to the Board at the 2013 Annual Meeting.



 
(a)
From and after the date of this Agreement, the Incumbent Directors and the
Concerned Aetrium Shareholders will confer in good faith to determine whether
the Incumbent Directors and the Concerned Aetrium Shareholders are able to reach
an agreement for a mutually acceptable slate of director nominees to the 2013
Annual Meeting (a “Negotiated Slate”).

 
 
3

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL SETTLEMENT COMMUNICATION
 
 
 
(b)
In the event the Parties are successful in agreeing to a Negotiated Slate, the
Company, the Incumbent Directors, and the Concerned Aetrium Shareholders will
(i) propose, recommend, support, and solicit proxies for the election of the
Negotiated Slate at the 2013 Annual Meeting, and (ii) use their best efforts to
cause all proxies received by the Company to be voted in favor of the Negotiated
Slate.

 
 
(c)
In the event the Parties are unable to agree upon a Negotiated Slate on or
before March 15, 2013, the Company and the Concerned Aetrium Shareholders may
each, subject to all applicable SEC and Minnesota regulations and guidance,
solicit proxies for the election of their own slate of five (5), and only five
(5), director nominees for election to the Board at the 2013 Annual Meeting
(collectively, the “Competing Slates”).

 
(3)
2013 Annual Meeting. The Company and the Incumbent Directors will cause the 2013
Annual Meeting to be conducted in accordance with the following provisions and
the Concerned Aetrium Shareholders will comply with the following covenants:

 
 
(a)
The 2013 Annual Meeting will include a proposal to ratify the selection of Grant
Thornton LLP as the Company’s independent registered public accounting firm for
the 2013 fiscal year.  The Incumbent Directors and CAS Directors will support
the proposal.

 
 
(b)
In determining the presence of a quorum, all shares of common stock represented
by a properly signed and returned proxy card or ballot that is voted in any
column with respect to a matter scheduled on the proxy for action at the 2013
Annual Meeting will be counted for the purpose of determining a quorum with
respect to such matter and in the event a quorum is reached with respect to any
such matter, the quorum requirement will be satisfied as to all matters.  For
the avoidance of doubt, if a majority of the outstanding shares is cast with
respect to a routine matter (such as ratification of the selection of Grant
Thornton LLP), the quorum requirement will have been satisfied with respect to
all matters scheduled to be considered at the 2013 Annual Meeting.

 
 
(c)
The 2013 Annual Meeting will include a proposal to fix the number of directors
comprising the Board at five (5) (unless another number is agreed upon by the
Incumbent Directors and the Concerned Aetrium Shareholders pursuant to Section
3(d) hereof), which proposal must be approved by the Company’s shareholders as
required pursuant to MBCA 302A.181 Subd. 2.

 
 
4

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL SETTLEMENT COMMUNICATION
 
 
 
(d)
Five (5) nominees (and only five (5) nominees) will be elected to the Board
unless the Incumbent Directors and the Concerned Aetrium Shareholders mutually
agree to some other number.

 
 
(e)
The election of the members of the Board will be determined by a plurality of
votes cast.

 
 
(f)
For avoidance of doubt, the procedures to elect members of the Board will be
uniformly applied whether nominees are nominated pursuant to a Negotiated Slate
or a Competing Slate.

 
 
(g)
The Company and the Incumbent Directors will take no actions to delay or
obstruct the (i) the nomination of a Competing Slate by the Concerned Aetrium
Shareholders or (ii) the preparation and use of a definitive proxy statement by
the Concerned Aetrium Shareholders; provided, however, the Company may submit
written objections to the SEC in accordance with the rules and regulations of
the SEC.

 
 
(h)
The Company and the Concerned Aetrium Shareholders will take no actions to delay
or obstruct the (i) the nomination of a Competing Slate by the Company or (ii)
the preparation and use of a definitive proxy statement by the Company;
provided, however, the Concerned Aetrium Shareholders may submit written
objections to the SEC in accordance with the rules and regulations of the SEC.

 
(4)
Termination of Action. The Action will be terminated on the following terms and
conditions.

 
 
(a)
Each Party to the Action will dismiss all claims asserted by it in the action
with prejudice and at its own cost.

 
 
(b)
The Company will contemporaneously herewith pay to the Concerned Aetrium
Shareholders in funds immediately available in New York, New York US$85,000 (the
“Settlement Payment”).

 
 
(c)
Subject only to the receipt by the Concerned Aetrium Shareholders of the
Settlement Payment and the dismissal with prejudice of the claims of the Company
set forth in the Action, the Concerned Aetrium Shareholders on behalf of
themselves and each of its parents, affiliates, officers, employees, agents,
successors or assigns (“CAS Releasing Parties”) hereby irrevocably release and
forever discharge the Incumbent Directors, the Company and any of their parents,
affiliates, officers, employees, agents, successors or assigns (“Company
Released Parties”) from all claims, demands, obligations, actions, causes of
action, rights, damages, costs, losses of services, expenses, profits, or
compensation of any nature whatsoever, whether based on a tort, contract,
warranty, contribution, indemnification or any other theory of recovery, and
whether for compensatory, statutory, punitive, or other damages, whether known
or unknown, that the CAS Releasing Parties now have against the Company Released
Parties (“CAS Released Claims”); provided, however, the Concerned Aetrium
Shareholders reserve their claim, if any, against the Company for reimbursement
of their costs and expenses incurred in connection with (i) the Special Meeting
of Shareholders held on November 26, 2012 (including the solicitation of proxies
therefor), (ii) the Subsequent Special Meeting Requests dated December 20, 2013
and January 15, 2013, and (iii) the 2013 Annual Meeting (including the
solicitation of proxies therefor).  The CAS Releasing Parties hereby covenant to
the Company Released Parties not to directly or indirectly encourage, solicit,
assist or participate in any way in the filing of a suit or claim against the
Company Released Parties related to any CAS Released Claims.

 
 
5

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL SETTLEMENT COMMUNICATION
 
 
 
(d)
The Company and the Concerned Aetrium Shareholders: (i) hereby acknowledge that
the Company is obligated to pay Joseph Levesque and Douglas Hemer, without any
defense or right or claim of setoff, all monies owed to them under,
respectively, the letter agreement re: Compensation Arrangement dated November
30, 2011 by and between the Company and Joseph Levesque, as amended by letter
agreement dated August 27, 2012 by and between such parties, and the letter
agreement re: Retirement Benefit dated November 17, 2010 by and between the
Company and Douglas Hemer as amended by letter agreement dated August 27, 2012
by and between such parties, (ii) the Company covenants to pay all amounts
thereunder promptly when and as due; and (iii) the Concerned Aetrium
Shareholders covenant not to take any action to interfere with the payment of
such monies when due.

 
 
(e)
The Company and the Concerned Aetrium Shareholders hereby (i) acknowledge that
the Company has entered into certain change-of control agreements with Daniel M.
Koch, Gary A. Quasabart, Timothy A. McMullen, Timothy G. Foley and Paul H.
Askegaard (and no others currently in force); (ii) agree that the CAS Directors
do not become continuity directors as defined in Section 1.3(e) thereof by
reason of their appointment as directors pursuant to paragraph 1(b)(ii) hereof
or the agreement of the Incumbent Directors to this Agreement, and that the
amendments promptly made hereafter to such agreements to such effect will, when
and as so made, be valid and binding for all purposes; (iii) the Company
covenants to pay all amounts and perform all of its obligations thereunder
promptly when and as due; and (iv) the Concerned Aetrium Shareholders covenant
not to take any action to interfere with the payment of any monies which may
become due such persons pursuant to such agreements (and no others).

 
(5)
SEC Filings and Communications With the Public.

 
 
(a)
As soon as reasonably practicable following the execution and delivery of this
Agreement, the Company and the Concerned Aetrium Shareholders will issue the
joint press release attached hereto as Schedule B (the “Press Release”).

 
 
6

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL SETTLEMENT COMMUNICATION
 
 
 
(b)
The Company and the Incumbent Directors acknowledge that the Concerned Aetrium
Shareholders are obligated to make a Schedule 13D-A filing as a consequence of
this Agreement.

 
 
(c)
The Concerned Aetrium Shareholders acknowledge that the Company is obligated to
make a Form 8K filing as a consequence of this Agreement.

 
 
(d)
None of the Parties will make any public statements (including, for avoidance of
doubt, any statement in any filing with the SEC) that are inconsistent with, or
otherwise contrary to, the statements in the Press Release.  In addition, none
of the Parties will make any public statements (including, for avoidance of
doubt, any statement in any filing with the SEC) regarding one another, unless
such statements are agreed to by the Parties, until such time as it is
determined there will be a Competing Slate (and then any such statements will be
in accordance with the SEC’s rules and regulations, including Exchange Act Rule
14a-9).

 
(6)
Miscellaneous Provisions. The following miscellaneous provisions will apply to
this Agreement.

 
 
(a)
This Agreement will be subject to, and interpreted by and in accordance with,
the laws (excluding conflict of law provisions) of the State of Minnesota.

 
 
(b)
This Agreement is the entire Agreement of the Parties respecting the subject
matter hereof. There are no other agreements, representations or warranties,
whether oral or written, respecting the subject matter hereof.

 
 
(c)
This Agreement, and all the provisions of this Agreement, will be deemed drafted
by all of the Parties hereto.

 
 
(d)
This Agreement will not be interpreted strictly for or against any Party, but
solely in accordance with the fair meaning of the provisions hereof to
effectuate the purposes and intent of this Agreement.

 
 
(e)
Each Party hereto has entered into this Agreement based solely upon the
agreements, representations and warranties expressly set forth herein and upon
his or its own knowledge and investigation. No Party has relied upon any
representation or warranty of any other Party hereto except any such
representations or warranties as are expressly set forth herein.

 
 
(f)
Each of the persons signing below on behalf of a Party hereto represents and
warrants that he has full requisite power and authority to execute and deliver
this Agreement on behalf of the Party for whom he is signing and to bind such
Party to the terms and conditions of this Agreement.

 
 
(g)
This Agreement may be executed in counterparts, each of which will be deemed an
original. This Agreement will become effective only when all of the Parties
hereto will have executed the original or counterpart hereof. This Agreement may
be executed and delivered by a facsimile or digitized transmission of a
counterpart signature page hereof.

 
 
7

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL SETTLEMENT COMMUNICATION
 
 
 
(h)
In any action brought by a Party hereto to enforce the obligations of any other
Party hereto, the prevailing Party will be entitled to collect from the opposing
Party to such action such Party's reasonable litigation costs and attorneys’
fees and expenses (including court costs, reasonable fees of accountants and
experts, and other expenses incidental to the litigation).

 
 
(i)
All sums of money required to be paid by the provisions of this Agreement that
are not timely paid will bear ten percent (10%) interest per annum, compounded
annually, until paid.

 
 
(j)
This Agreement will be binding upon and will inure to the benefit of the Parties
and their respective successors and assigns.

 
 
(k)
This Agreement may not be assigned (including performance by subcontract) by any
Party hereto.

 
 
(l)
Except with respect to paragraph 4 (c) and 4(e), which are intended for the
benefit of and will be fully enforceable by the non-party persons named therein,
this is not a third party beneficiary contract and no person or entity other
than a Party signing this Agreement will have any rights under this Agreement.

 
 
(m)
This Agreement may be amended or modified only in writing that has been signed
by the Parties hereto and that specifically references this Agreement.

 
 
(n)
A Party to this Agreement may decide or fail to require full or timely
performance of any obligation arising under this Agreement. The decision or
failure of a Party hereto to require full or timely performance of any
obligation arising under this Agreement (whether on a single occasion or on
multiple occasions) will not be deemed a waiver of any such obligation. No such
decisions or failures will give rise to any claim of estoppel, laches, course of
dealing, amendment of this Agreement by course of dealing, or other defense of
any nature to any obligation arising hereunder.

 
 
(o)
Time is of the essence with respect to each obligation arising under this
Agreement.

 
 
(p)
In the event any provision of this Agreement, or the application of such
provision to any person or set of circumstances, will be determined to be
invalid, unlawful, or unenforceable to any extent for any reason, the remainder
of this Agreement, and the application of such provision to persons or
circumstances other than those as to which it is determined to be invalid,
unlawful, or unenforceable, will not be affected and will continue to be
enforceable to the fullest extent permitted by law.

 
[Signature Page Follows]
 
 
8

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL SETTLEMENT COMMUNICATION
 
 
 This Agreement has been entered into as of the date first set forth above.
 
COMPANY
 
Aetrium Incorporated
 
/s/ Joseph Levesque
Joseph Levesque, President
     
CONCERNED AETRIUM
SHAREHOLDERS
 
 
 
 
 
/s/ Galen Vetter
Galen Vetter
 
 
 
 
 
/s/ Jeffrey E. Eberwein
Jeffrey E. Eberwein
GLOBALTEL HOLDINGS LLC
 
 
 
/s/ Dilip Singh
Dilip Singh, Manager
ARCHER ADVISORS, LLC
 
 
 
/s/ Steven Markusen
Steven Markusen,
Managing Member
 
 
 
 
 
/s/ Dilip Singh
Dilip Singh
 
 
 
 
 
/s/ Steve Markusen
Steve Markusen
 
 
 
 
/s/ Richard K. Coleman Jr.
Richard K. Coleman Jr.
ARCHER FOCUS FUND, LLC
By:  Archer Advisors, LLC
 
 
/s/ Steven Markusen
Steven Markusen,
Managing Member

 
 
 
9

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL SETTLEMENT COMMUNICATION
 
 
ANDOVER GROUP, Inc.
 
 
 
 
/s/ A. John Knapp Jr.
A. John Knapp Jr., President
ARCHER EQUITY FUND, LLC
By:  Archer Advisors, LLC
 
 
 
/s/ Steven Markusen
Steven Markusen, Managing Member
 
 
 
 
/s/ Alfred John Knapp Jr.
Alfred John Knapp Jr.
 
 
 
 
 
 
/s/ Stephen J. Heyman
Stephen J. Heyman
BOSTON AVENUE CAPITAL LLC
 
 
 
/s/ Stephen J. Heyman
Stephen J. Heyman, Manager
 
 
 
 
 
/s/ James F. Adelson
James F. Adelson
 
BOSTON AVENUE CAPITAL LLC
 
 
 
/s/ James F. Adelson
James F. Adelson, Manager
 
 
 
 
/s/ Charles M. Gillman
Charles M. Gillman
 

 
 
10

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL SETTLEMENT COMMUNICATION
 
 
INCUMBENT DIRECTORS
 
 
 
 
 
/s/ Joseph C. Levesque
Joseph C. Levesque
 
 
 
 
 
/s/ Darnell L. Boehm
Darnell L. Boehm
 
 
 
 
 
/s/ Daniel A. Carr
Daniel A. Carr
 
 
 
 
 
/s/ Terrence W. Glarner
Terrence W. Glarner
 
 
 
 
 
/s/ Douglas L. Hemer
Douglas L. Hemer
 
 
 
 
 
/s/ Charles B. Westling
Charles B. Westling
 

 
 
11

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL SETTLEMENT COMMUNICATION
 
 
SCHEDULE A
 
Concerned Aetrium Shareholders
 
Jeffrey E. Eberwein
Archer Advisors, LLC
Archer Focus Fund, LLC
Archer Equity Fund, LLC
Steven Markusen
GlobalTel Holdings LLC
Dilip Singh
Richard K. Coleman, Jr.
Galen Vetter
Alfred John Knapp, Jr.
Andover Group, Inc.
Boston Avenue Capital LLC
Charles M. Gillman
James F. Adelson
Stephen J. Heyman
 
 
12

--------------------------------------------------------------------------------

 


CONFIDENTIAL SETTLEMENT COMMUNICATION
 
 
SCHEDULE B
 
Press Release
 
Aetrium and Concerned Shareholders Reach Accord
 
ST. PAUL, MINNESOTA, [Date], 2013 (GLOBE NEWSWIRE) – Aetrium Incorporated (the
“Company” or “Aetrium”) (NASDAQ: ATRM) and Concerned Aetrium Shareholders
(“CAS”) jointly announce that the Company, the incumbent directors of the
Company, and CAS have reached a settlement agreement allowing five members of
CAS to immediately join Aetrium’s Board, resulting in an eleven member Board,
and setting the date of the regular annual shareholder meeting for May 15, 2013
with voting to be conducted following the Company’s historical practices.
 
“This settlement will allow the Company to focus on its operations and will let
the shareholders choose the ongoing directors at the May annual shareholder
meeting.”  Joseph Levesque, Chief Executive Officer of the Company stated.
 
Jeffrey Eberwein, spokesman for CAS, stated “We are pleased to have reached an
accommodation with the incumbent directors that provides our immediate
participation on the Aetrium Board and will allow the shareholders to elect
directors at the 2013 Annual Meeting without further complications.”
 
Pursuant to the settlement, five CAS nominees have been added to the Company’s
Board of Directors, the 2013 Annual Meeting of the Company has been set for May
15, 2013, and the incumbent directors and CAS will confer to determine whether
an agreement can be reached on a slate of directors to be submitted by the
Company. If agreement cannot be reached, both the Company and CAS will be free
to propose competing five member slates for a vote at the annual meeting.
 
The Company and CAS have each dismissed their competing claims filed in the
pending litigation commenced by CAS. The Company is paying CAS $85,000 as part
of settlement of the litigation.
 
Contact:
Paul Askegaard
651-704-1812 or
paskegaard@aetrium.com


13